Citation Nr: 1017861	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for sterility has been received.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision in which the RO denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD as well as  his petitions to reopen 
claims for service connection for a urinary tract disability 
and for sterility.  A statement of the case (SOC) was issued 
in March 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2005.

In September 2007, the Veteran and his sister testified 
during a Board hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of that hearing is of 
record.

In December 2007, the Board denied the Veteran's petition to 
reopen his claim for service connection for a urinary tract 
disability, and remanded the Veteran's claim for service 
connection for PTSD and his petition to reopen his claim for 
service connection for sterility to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
action, to include additional development of the evidence.  
In a January 2010 rating decision, the AMC granted the 
Veteran's claim for service connection for posttraumatic 
stress disorder, representing a full grant of that benefit 
sought.  After completing the requested development, the AMC 
continued to deny the Veteran's petition to reopen his claim 
for service connection for sterility (as reflected in a 
January 2010 supplemental SOC (SSOC)) and returned the matter 
remaining on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

2.  In November 1984 rating decision, the RO denied service 
connection for sterility; although notified of the denial in 
a December 1984 letter, the Veteran did not initiate an 
appeal.

3.  No new evidence associated with the claims file since the 
November 1984 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for sterility, or raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's November 1984 denial of service connection for 
sterility is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's November 1984 denial 
is not new and material, the criteria for reopening the claim 
for service connection for sterility are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect for claims filed on and after August 29. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, the Veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for benefits.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Sec'y of Veterans 
Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a January 2008 letter notified the Veteran 
that the claim for service connection for sterility had been 
previously denied because no evidence had been received to 
show that sterility was the result of a condition that was 
incurred or aggravated by military service, and that the RO 
needed new and material evidence to reopen this claim.  The 
letter specifically advised the Veteran that, in order to be 
considered material, the evidence must pertain to the reason 
his claim was previously denied.  It also informed the 
Veteran that, in order to be considered new and material, the 
evidence would have to raise a reasonable possibility of 
substantiating the claim, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denial.  

The January 2008 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy 
the elements of the underlying claim for service connection, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter also specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim.  It also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Hence, the January 2008 letter meets the Pelegrini, 
Dingess/Hartman, and Kent content of notice requirements.

After issuance of the January 2008 letter, and opportunity 
for the Veteran to respond, the January 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), and VA outpatient 
treatment records.  Also of record and considered in 
connection with the appeal are the Veteran's military 
personnel records, and various written statements provided by 
the Veteran and by his representative, on his behalf.

No further RO action on this matter, prior to appellate 
consideration, is warranted.  The Board acknowledges that the 
Veteran was not provided with a VA examination in response to 
his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) 
(2009), however, providing a VA examination in a new and 
material evidence claim can only be considered if new and 
material evidence is actually presented or secured.  Because 
the Board herein finds that the Veteran did not present new 
and material evidence in this claim, a VA examination is not 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at  543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for 
service connection for sterility in November 1984.  The 
evidence of record at the time consisted of the Veteran's 
STRs and a VA scrotal examination report and test results, 
dated in January and February 1984.  The VA examination 
contained a diagnosis of "rule out retrograde ejaculation."  
Further scrotal testing revealed a normal scrotal scan and a 
normal flow study.  Urine specimens showed sperm in the 
urine, but the exact numbers were not counted.  No diagnosis 
of sterility was confirmed.

The basis for the RO's November 1984 denial of the petition 
to reopen the claim for service connection for sterility was 
that the record did not contain proof of sterility.  Although 
notified of the denial in a letter the next month, the 
Veteran did not initiate an appeal of the November 1984 RO 
decision.  See 38 C.F.R. § 20.200.  The RO's November 1984 
denial of the claim is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied 
claim for service connection for April 2002.  Regarding 
petitions to reopen filed on and after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 
(1996).  Here, the last final denial of the claim is the RO's 
November 1984 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Pertinent evidence added to the claims file since November 
1984 includes a letter from a surgeon who performed a 
bilateral hydroneophrosis on the Veteran in 1961.  The 
physician noted that the last time that he saw the Veteran 
was in 1977.  As to the question regarding sterility, the 
physician was unsure whether the Veteran had anything done to 
his bladder neck.  He noted that he did not operate on his 
bladder neck, "so it should not have changed."

The file also contains several new VA outpatient treatment 
records, but none pertain to the Veteran's sterility.  At the 
Veteran's personal hearing in September 2007, the Veteran 
admitted that the only time he was seen for sterility was at 
the Martinsburg VA Medical Center (VAMC), at least twenty 
years ago-referring to the January and February 1984 
examination/testing that he received in response to his 
initial claim.  The Veteran has not been seen since that time 
for sterility.

The Board finds that, in this case, the additionally received 
medical evidence is "new" in the sense that it was not 
previously before agency decision makers.  However, as noted 
above, in the November 1984 denial, the RO essentially found 
that the evidence of record did not contain proof of 
sterility, resulting from a condition that was incurred or 
aggravated by military service.  The additional medical 
evidence added to the record does nothing to change any such 
finding.

In sum, the medical evidence received since November 1984 
still does not reflect a finding of sterility as related to 
service.  Thus, even if some of this evidence could, in a 
limited sense, be considered "new," none of the evidence is 
material because it provides no reasonable possibility of 
substantiating the claim.

The Board had also considered the lay assertions of the 
Veteran and his sister, as well those advanced by his 
representative, on his behalf, during the Board hearing and 
in various written documents of record.  A layperson is 
certainly competent to describe factual matters of which he 
or she has first- hand knowledge.  See, e.g.,Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, without appropriate medical 
training and expertise, none of the above-named individuals 
is competent to render a probative (i.e., persuasive) opinion 
on a medical matter, such as whether the Veteran has 
sterility related to his military service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Therefore, where, as here, resolution of the appeal turns on 
a medical matter that cannot be established by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
sterility are not met, and the November 1984 RO denial of the 
claim remains final.  See 38 U.S.C.A. § 5108  38 C.F.R. § 
3.156..  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
sterility is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


